Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 1 of 6 PageID 1047




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

    THE HURRY FAMILY REVOCABLE
    TRUST, SCOTTSDALE CAPITAL
    ADVISORS CORPORATION, and
    ALPINE SECURITIES CORPORATION,

          Plaintiffs,

    v.                                    Case No. 8:18-cv-2869-T-33CPT

    CHRISTOPHER FRANKEL,

          Defendant.

    ______________________________/


    CHRISTOPHER FRANKEL,

          Counter-Claimant,

    v.

    CAYMAN SECURITIES CLEARING
    AND TRADING LTD.,
    THE HURRY FAMILY REVOCABLE
    TRUST, SCOTTSDALE CAPITAL
    ADVISORS CORPORATION, and
    ALPINE SECURITIES CORPORATION,


          Counter-Defendants.

    ______________________________/

                                    ORDER

          This matter comes before the Court in consideration of

    the   Counter-Defendants’      Motion     to   Strike   Christopher

    Frankel’s Counterclaim to the Second Amended Complaint (Doc.



                                      1
Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 2 of 6 PageID 1048




    # 104), filed on August 1, 2019. Frankel filed a Response to

    the Motion to Strike (Doc. # 110) on August 16, 2019.                     For

    the reasons that follow, the Court denies the Motion as to

    Frankel’s    declaratory    judgment        counterclaim       (Counterclaim

    Count I) and denies the Motion as moot as to Frankel’s

    malicious prosecution counterclaim (Counterclaim Count II).

    I.    Background

          On November 21, 2018, Cayman Securities Clearing and

    Trading Ltd., the Hurry Family Revocable Trust, Scottsdale

    Capital     Advisors     Corporation,         and     Alpine      Securities

    Corporation filed a Complaint against Christopher Frankel

    alleging misappropriation of trade secrets and confidential

    information. (Doc. # 1).           In response, Frankel filed an

    answer, raised numerous affirmative defenses, and asserted a

    single    counterclaim   for    declaratory         judgment    against   the

    Plaintiffs. (Doc. # 14).

          On May 10, 2019, the Hurry Family Revocable Trust,

    Scottsdale     Capital     Advisors         Corporation,        and   Alpine

    Securities    Corporation      filed    a    Second    Amended    Complaint

    against Frankel. (Doc. # 61). Cayman did not join the other

    Plaintiffs    in   asserting    claims       under    the   Second    Amended

    Complaint. (Id.). In response, Frankel filed his “Answer,

    Defenses,    and   Counterclaim    to       Second    Amended   Complaint.”


                                       2
Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 3 of 6 PageID 1049




    (Doc.     #       95).     Specifically,        Frankel         re-asserted        his

    counterclaim for declaratory judgment against all Counter-

    Defendants (Counterclaim Count I) and added a counterclaim

    for malicious prosecution against Cayman alone (Counterclaim

    Count II). (Id. at 24-28).

           The     Counter-Defendants          then      filed      their   “Motion     to

    Strike Frankel’s Counterclaim to Second Amended Complaint.”

    (Doc. # 104).            Frankel has responded (Doc. # 110), and the

    Motion is ripe for review.

    II.    Discussion

           A motion to strike is governed by Federal Rule of Civil

    Procedure 12(f), which provides that the Court may order that

    “any    insufficient        defense     or     any      redundant,      immaterial,

    impertinent,        or     scandalous      matter”         be   stricken    from    a

    pleading. However, a motion to strike is a drastic remedy

    disfavored by the courts. Thompson v. Kindred Nursing Ctrs.

    E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D. Fla. 2002). “A

    motion       to   strike      will   ‘usually         be     denied     unless     the

    allegations have no possible relation to the controversy and

    may    cause      prejudice    to    one   of     the      parties.’”    Scelta    v.

    Delicatessen Support Servs., Inc., 57 F. Supp. 2d 1327, 1347

    (M.D. Fla. 1999) (quoting Seibel v. Soc'y Lease, Inc., 969 F.

    Supp. 713, 715 (M.D. Fla. 1997)).


                                               3
Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 4 of 6 PageID 1050




          As an initial matter, it is unclear whether the Counter-

    Defendants are seeking to strike Frankel’s Counterclaim Count

    I for declaratory judgment.               While their Motion requests that

    the Court strike Frankel’s “counterclaim,” the Motion takes

    issue primarily with Frankel’s addition of the malicious

    prosecution counterclaim in response to the Second Amended

    Complaint.

          As to Counterclaim Count II, for malicious prosecution,

    the Court has entered an order (Doc. # 112) granting Cayman

    Securities Clearing and Trading Ltd.’s Motion to Dismiss the

    Malicious        Prosecution        Counterclaim          (Doc.    #     105)   and

    dismissing that counterclaim without prejudice.                         Therefore,

    to   the        extent   the     Counter-Defendants          move       to   strike

    Counterclaim Count II, the Motion is denied as moot.

          And, to the extent the Motion is also seeking to strike

    Counterclaim        Count      I,    the       Counter-Defendants        have   not

    demonstrated        that    that      count       should    be     stricken.    In

    Counterclaim        Count   I,      Frankel      denies    any     wrongdoing    as

    alleged in the Second Amended Complaint, claims that the

    Plaintiffs’         “spurious”        allegations          have        harmed   his

    reputation, and seeks a declaratory judgment: (1) declaring

    Frankel’s obligations under the Non-Disclosure Agreements at

    issue      in     this   case       and    identifying       the    confidential


                                               4
Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 5 of 6 PageID 1051




    information      that      Frankel         is    prohibited     from   using      or

    disclosing; (2) declaring that Frankel is entitled to compete

    with Plaintiffs’ business and solicit Plaintiffs’ clients,

    and that such activities do not violate the Non-Disclosure

    Agreements or any applicable laws; and (3) awarding Frankel

    his    costs    and   attorneys’        fees      incurred     in   bringing     the

    counterclaim.           (Doc.    #    95    at    24-27).      Thus,   Frankel’s

    Counterclaim Count I is related to the original controversy.

    See Scelta, 57 F. Supp. 2d at 1347 (explaining that a motion

    to strike is proper where the allegations “have no possible

    relation to the controversy”).

           Second,    the    Court       can    discern    no    prejudice      to   the

    Counter-Defendants         in     allowing        Counterclaim      Count    I   to

    remain.    See Id.      Frankel first raised the declaratory relief

    counterclaim       in     response         to    the   Plaintiffs’       original

    Complaint, and the Counterclaim Count I allegations that he

    raised in response to the Second Amended Complaint were

    virtually unchanged.            Compare (Doc. # 14 at 17-19) with (Doc.

    #     95   at    24-27).          The       Counter-Defendants         themselves

    acknowledge that, as of the February 15, 2019, deadline for

    amending pleadings set forth in the Court’s Case Management

    and    Scheduling       Order,       Frankel     had   filed    a   counterclaim

    seeking declaratory relief.                 (Doc. # 104 at 2). Thus, the


                                                5
Case 8:18-cv-02869-VMC-CPT Document 113 Filed 08/22/19 Page 6 of 6 PageID 1052




    Counter-Defendants have been on notice since December 2018 of

    Frankel’s    declaratory     judgment    counterclaim,     and    the

    inclusion of that same counterclaim in his response to the

    operative Second Amended Complaint does not prejudice the

    Counter-Defendants.     In sum, the Court denies the Motion to

    Strike to the extent it seeks to strike Counterclaim Count I.

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Counter-Defendants’      Motion    to   Strike     Christopher

    Frankel’s Counterclaim to the Second Amended Complaint (Doc.

    # 104) is DENIED as to Counterclaim Count I and DENIED AS

    MOOT as to Counterclaim Count II.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    22nd day of August, 2019.




                                      6
